MILLS, Judge.
The ex-husband appeals an order modifying child custody and child support but continuing periodic alimony unchanged. We affirm.
The ex-husband argues that it was an abuse of discretion not to require the ex-wife to pay child support. The record supports a finding that she is unable to pay child support, while he is capable of supporting the children without her contribution.
We do not find error in the trial court’s refusal to modify the periodic alimony. While the resolution of this issue would have been made substantially easier by the provision of a complete record, or even a stipulated and approved statement, pursuant to Rule of Appellate Procedure 9.200(a)(3), the record does include the financial affidavits of the parties. The financial information does not reveal an abuse of discretion by the trial court in continuing periodic alimony unchanged.
AFFIRMED.
ERVIN, J., and PEARSON, TILLMAN (Ret.), Associate Judge, concur.